Being unable to agree with the majority, I respectfully dissent.
First, the majority concludes the requested instruction proffered by appellant was a correct statement of the law and met all the procedural requirements for use of the proposed instruction.
I submit that in the context of the instructions given by the court relating to aggravation of preexisting condition, the proposed instruction was superfluous and somewhat argumentative in view of the issues before the jury.  As stated in Atkinson v. Internatl. Technegroup, Inc. (1995), 106 Ohio App.3d 349, "[i]n considering the appropriateness of a jury instruction, a reviewing court must view the instruction as a whole.  The trial court does not commit reversible *Page 207 
error if the instructions are sufficiently clear to enable the jury to understand the law as applied to the facts."
This entire case on appeal centers on a claim of error that involves the trial court's refusal to give the following instruction tendered by appellant:
  In order to establish an aggravation of a pre-existing condition, a person must show that he or she has suffered "some real adverse effect, even if that effect was relatively slight."
  In determining whether Ms. Gower has established that from her workplace injury of February 19, 1997 she suffered aggravations of the conditions of degenerative changes of the cervical discs at C4-5, C5-6, and C6-7 levels, the key is whether the aggravation had an impact on her bodily functions or affected her ability to function or work. "Aggravate" simply means the aggravation was significant enough that it caused a problem for which the person sought treatment.
  Therefore, aggravation of a condition or conditions can be demonstrated through increased symptoms which debilitate the person more after the accident than they did before the accident.  [Citations omitted; Appellee's brief at 7.]
The trial court clearly had the discretion to refuse the instruction at issue since it contained redundant material when viewed in light of other instructions.
As the record reveals, the trial court gave the full set of civil instructions including the following relating to the jury's consideration of the issue of aggravation of preexisting condition:
  The disputed issues for your decision are did Ms. Schneider suffer the condition of aggravation of preexisting degen-erative changes of the cervical disks at level C4-5, C5- 6, and C6-7.
  If so, did Ms. Schneider suffer the condition of aggravation of preexisting degenerative changes of the cervical disks at level C4-5, C5-6, and C6-7 in the course of her employment?
  So, did the condition of aggravation of preexisting degenerative changes of the cervical disks at level C4-5, C5-6, and C6-7 arise out of her employment?
  Or, was the condition of aggravation of preexisting degenerative changes of the cervical disks at level C4-5, C5-6, and C6-7 caused primarily by the natural deterioration of the tissue and organ, or part of the body? [Tr. 168-169.]
After giving other instructions on aggravation of preexisting condition, the court provided the following instructions as prescribed in the Schell case:
  Employers take their employees as they find them and assume the risk of having AN employee's preexisting condition aggravated or made worse by some *Page 208 
injury that would not hurt or bother a perfectly healthy person. It is not necessary for the employee to prove that the aggravation is substantial in order to participate in THE workers' compensation. [Tr. 171.]
When considering the instructions as a whole, and recognizing the instruction on aggravation of preexisting conditions arising from the Schell case as given, the instruction sought by appellant is redundant. The trial court is free to refuse a proposed instruction if it is redundant.  See Bostic v. Connor (1988), 37 Ohio St.3d 144.  More importantly, the context of instructions is a matter within the discretion of the trial court and will not be disturbed absent an abuse of discretion.
Additionally, the proposed instruction, elevating subjective complaints to a level of evidentiary parity with expert medical opinion, is somewhat confusing with its special reliance upon claimant's complaints. Claimant's complaints, history, and course of treatment were all in evidence through the doctor's testimony.  The denial of the proposed instruction, even if viewed as a correct statement, remains superfluous and could not be deemed as prejudicial to a substantial right of the claimant.  The reason for this observation is that the wording of the proposed instruction is not only unneeded, it conflicts with other instructions in the evidence to be considered by the jury.  I therefore do not agree with the majority that the failure to give the proposed instruction impaired, in any substantial manner, the appellant's theory of her case.
Since I view the proposed instruction as redundant and potentially in conflict with other correct instructions as given by the trial court, I cannot conclude that the trial court abused its discretion in refusing to give the instruction as proposed by appellant.  I would therefore affirm the trial court's decision.